Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on July 17, 2020, requesting continued examination of the Application. This communication is further in response to the multiple telephone and E-mail communications with Applicant’s representative, Yalei Sun, on January 22, 2021. An interview summary form is attached herewith.  
As a result of the communications with Applicant’s representative, the following claims have been amended and are hereby entered by Examiner amendments. 
Claims 1, 6-10, 12-13, 17, 19 and 22-25 are entered. All other claims are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2015 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please replace all previous claims with attached amended claims, wherein:
Claims 1, 6-10, 12-13, 17, 19 and 22-25 are pending.
Claims 2-5, 11, 14-16, 18, 20-21 and 26 are cancelled. 

Final Claims
(Currently Amended) A method for conducting a payment between a paying terminal, a selling terminal, and a remote server using a messaging communication platform, wherein the remote server is communicatively connected to the paying terminal and the selling terminal via the messaging communication platform, the paying terminal includes an information transmission program and the selling terminal includes an application program associated with the messaging communication platform, the paying terminal corresponds to a communication account registered in the messaging communication platform and is associated with a paying account having a paying account identifier, the method comprising: 
generating, by the selling terminal using the application program associated with the messaging communication platform, an encrypted image including a selling account identifier and a payment amount, wherein the encrypted image is a two-dimensional code;
displaying, by the selling terminal using the application program associated with the messaging communication platform, the encrypted image;
scanning, by the paying terminal using the information transmission program 
decrypting, by the paying terminal using the information transmission program 
information transmission program 
in response to the determination that the payment amount is greater than the preset value, acquiring, by the paying terminal using the information transmission program 
comparing, by the paying terminal using the information transmission program associated with the paying terminal; 
generating, by the paying terminal using the information transmission program 
in response to the generation of the confirmation:
sending, by the paying terminal using the information transmission program 
receiving, by the paying terminal using the information transmission program 
displaying, by the paying terminal using the information transmission program 
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Previously Presented) The method of claim 1, wherein: 
the processing results received by the paying terminal include an approval or a denial of the payment request.
(Previously Presented) The method of claim 6, wherein: 
the processing results received by the paying terminal include an approval of the payment request when the remote server determines that the paying account contains sufficient funds for the payment amount.
(Previously Presented) The method of claim 6, wherein: 
the processing results received by the paying terminal include a denial of the payment request when the verification information associated with the paying account identifier determines that the paying account contains insufficient funds for the payment amount.
(Previously Presented) The method of claim 1, wherein: 
the verification information comprises the biometric information.
(Previously Presented) The method of claim 6, wherein: 
the remote server transfers the payment amount from the paying account to the selling account when the processing results received by the paying terminal include an approval of the payment request.
(Canceled) 
(Previously Presented) The method of claim 1, wherein: 
the two-dimensional code further comprises merchandise information related to a merchandise associated with the selling account.
(Currently Amended) A paying terminal for conducting a payment, wherein the paying terminal communicates with a selling terminal and a remote server using a messaging communication platform, wherein the remote server is communicatively connected to the paying terminal and the selling terminal via the messaging communication platform, the paying terminal includes an information transmission program and the selling terminal includes an application program associated with the messaging communication platform, the paying terminal corresponds to a communication account registered in the messaging communication platform and is associated with a paying account having a paying account identifier, the paying terminal comprising: 
one or more processors;
a memory; and
one or more program instructions stored in the memory that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	scanning, by the paying terminal using the information transmission program 
	decrypting, by the paying terminal using the information transmission program 
	determining, by the paying terminal using the information transmission program 
	in response to the determination that the payment amount is greater than the preset value, acquiring, by the paying terminal using the information transmission program 
	comparing, by the paying terminal using the information transmission program associated with the paying terminal; 
	generating, by the paying terminal using the information transmission program 
	in response to the generation of the confirmation:
	sending, by the paying terminal using the information transmission program 
	receiving, by the paying terminal using the information transmission program 
	displaying, by the paying terminal using the information transmission program 
(Canceled)
(Canceled)
(Canceled)
(Previously Presented) The paying terminal of claim 13, wherein: 
the processing results received by the paying terminal include an approval or a denial of the payment request.
(Canceled) 
(Previously Presented) The paying terminal of claim 13, wherein: 
the two-dimensional code further comprises merchandise information related to a merchandise associated with the selling account.
(Cancelled) 
(Cancelled) 
(Previously Presented) The paying terminal of claim 17, wherein: 
the processing results received by the paying terminal include an approval of the payment request when the remote server determines that the paying account contains sufficient funds for the payment amount.
(Previously Presented) The paying terminal of claim 17 claim 21, wherein: 
the processing results received by the paying terminal include a denial of the payment request when the verification information associated with the paying account identifier determines that the paying account contains insufficient funds for the payment amount.
(Previously Presented) The paying terminal of claim 13, wherein: 
the verification information comprises the biometric information.
(Previously Presented) The paying terminal of claim 17, wherein: 
the remote server transfers the payment amount from the paying account to the selling account when the processing results received by the paying terminal include an approval of the payment request.

26.	(Cancelled)

Reasons for Allowance
Claims 1, 6-10, 12-13, 17, 19 and 22-25 are allowed. 
The following is an Examiner’s statement of reasons for allowance:
	Applicant’s arguments filed on 07/17/2020 regarding claim objections and claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive; therefore the rejections are withdrawn. 
Claims filed on 07/17/2020 raise new 35 U.S.C. 112 (a) and 112 (b) issues, which the Examiner has proposed amendments to overcome. The amendments are supported by the disclosure. The amendments also overcome the antecedent basis issues found, wherein the claims recited “the predefined paying account.” 
The Examiner claim amendments above overcome all rejections and thus place the claims in condition for allowance. The amendments overcome all rejections. 
	
	The claims are directed to settlement of a transaction between three entities; a paying terminal, a selling terminal, and a remote server. The terminals include an information transmission program and an application program associated with the messaging communication platform. The selling terminal generates an encrypted two-dimensional code (image), which includes a selling account identifier and payment amount before displaying the image. The paying terminal captures or scans the image in order to decrypt the image and obtain the selling account ID and payment amount. The paying account determines that the payment amount is greater than a preset value and requires the user to provide biometric information, which is authenticated by the paying terminal and in response to the authentication sends a payment request to the remote server comprising the selling account ID, the payment amount, the paying account ID and verification information associated with the paying account ID. Finally, the paying terminal receives a processing result from the remote server and displays the processing result. 
	Utilizing barcodes or 2-dimensional codes containing transaction information in order to facilitate completion of a transaction is well established in the art. Tebbe, U.S. Patent Application Publication 2015/0006386, teaches a server providing a token to a mobile device. The authorization token enables the mobile device to create a barcode. The system receives from a point of sale device, in connection with reading the barcode, the authorization token and information relating to a product or service for purchase. The system validates the authorization token, and compares the information relating to the product or service with information associated with a virtual payment account. In response to the comparison, the system either authorizes the purchase or denies the purchase. The system transmits the authorization or denial to the point of sale device, and applies a purchase amount to the virtual payment account.
Tebbe, however, does not teach that the barcode is first generated by the point of sale terminal, merchant, or a selling terminal. Tebbe also fails to teach capturing by the paying terminal or the mobile device a barcode generated by the point of sale device. Furthermore, the bardcode generated by the paying device or mobile device does not include the payment amount of the transaction. Tebbe also fails to disclose that the user biometric information is authenticated by the mobile device / paying terminal. Tebbe instead teaches 
Chinese Patent CN 1641653 to Wang et al. discloses utilizing a barcode containing user data including account information in order to utilize the code to conduct a transaction. Wang teaches capturing of the bar code by a selling terminal, such as a merchant, and forwarding the data obtained from the bar code to a server for further processing.  
The references above and other references relied upon during prosecution of the Application and references not considered but are cited fail to teach the following claim limitations:
“generating, by the selling terminal using the application program associated with the messaging communication platform, an encrypted image including a selling account identifier and a payment amount, wherein the encrypted image is a two-dimensional code;
displaying, by the selling terminal using the application program associated with the messaging communication platform, the encrypted image;
scanning, by the paying terminal using the information transmission program, the encrypted image from the selling terminal;
decrypting, by the paying terminal using the information transmission program, the encrypted image and acquiring the selling account identifier and the payment amount from the decrypted image;
determining, by the paying terminal using the information transmission program, that the payment amount is greater than a preset value;
in response to the determination that the payment amount is greater than the preset value, acquiring, by the paying terminal using the information transmission program, biometric information from a user of the paying terminal, wherein the biometric information comprises fingerprint, iris, retina, and facial features;
comparing, by the paying terminal using the information transmission program, the acquired biometric information of the user of the paying terminal with information stored at the paying terminal and in association with the communication account registered with the messaging communication platform that is bound to the paying account associated with the paying terminal; 
generating, by the paying terminal using the information transmission program, a confirmation that the user of the paying terminal is associated with the paying account based on the comparison;
in response to the generation of the confirmation:
sending, by the paying terminal using the information transmission program, a payment request to the remote server, wherein the payment request comprises the selling account identifier, the payment amount, the paying account identifier, and verification information associated with the paying account identifier.”

All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
In conclusion, a prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Further prior art, foreign prior art, and NPL searches were conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685